Case 1:19-cv-00328-TMT-MEH Document 99 Filed 07/06/21 USDC Colorado Page 1 of 1




                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLORADO
                                  Magistrate Judge Michael E. Hegarty

  Civil Action No:          19-cv-328-TMT-MEH                                    Date: July 6, 2021
  Courtroom Deputy:         Christopher Thompson                                 FTR: Courtroom A 501*

   Parties:                                                     Counsel:

   MICHAEL ABBONDANZA, et al.,                                  Courtenay Patterson

        Plaintiff,

   v.

   JASON WEISS, et al.,                                         Franz Hardy
                                                                Joel Rothman (by video-teleconference)

        Defendant.

                                           COURTROOM MINUTES
                                          DISCOVERY CONFERENCE

  Court in session:         11:36 a.m.

  Court calls case. Appearances of counsel.

  Discussion held regarding the Defendant’s objections to the Plaintiff’s discovery requests related
  to Requests for Productions #4, #5, #8, and #18.


  ORDERED: The Plaintiff shall respond to the Defendant’s Requests for Productions on or
           before July 16, 2021, as stated on the record.

                     A Status Conference is set for August 4, 2021, at 1:00 p.m. before United States
                     Magistrate Judge Michael E. Hegarty in Courtroom A501 of the Alfred A. Arraj
                     Courthouse.


  Court in recess:          12:19 p.m.       Hearing concluded.
  Total in-court time       00:43

  *To obtain a transcript of this proceeding, please contact Patterson Transcription Company at (303) 755-4536 or AB
  Litigation Services at (303) 629-8534.
